Citation Nr: 0928967	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral hand and 
wrist disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the Veteran testified at a personal hearing at 
the RO before a Decision Review Officer.  The transcript of 
the hearing is in the record.  

The issue of service connection for neck disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The current low back disability was not affirmatively 
shown to have been present in service; and the current low 
back disability is unrelated to an injury or disease of 
service origin.  

2.  The Veteran does not have bilateral hand and wrist 
disability.

3.  The Veteran does not have bilateral ankle disability.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  Bilateral hand and wrist disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b), (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003, and in March 2006.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of the claims and for the degree of disability 
assignable. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
of the claims as evidenced by the supplemental statements of 
the case dated in October 2007, April 2008, October 2008, and 
February 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the Veteran's service 
treatment records and post-service medical records as 
identified by the Veteran.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 81-85 (2006).

As for the Veteran's claim of service connection for low back 
disability, the record does not indicate that the current 
condition may be associated with the Veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service, accordingly a VA examination is not 
warranted. 

On the claims of service connection for bilateral hand and 
wrist disability, and for bilateral ankle disability, in the 
absence of currently diagnosed disabilities, a VA medical 
examination under the duty to assist is not warranted.  As 
will be discussed in further detail below, the Board finds 
that the Veteran is not competent to provide a diagnosis of 
wrist, hand, or ankle disorders in this case, and that his 
account of back symptoms since service lacks probative value.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service treatment records disclose that in May 1968, the 
Veteran was treated for sprained ankles as due to flat feet.  
There was little swelling and no discoloration.  He was 
issued arch support and analgesic balms.  In April 1970 on 
separation examination, the Veteran reported a history of 
foot trouble.  Musculoskeletal examination revealed no 
abnormalities.  There was no complaint, finding, history, or 
diagnosis of a back condition, a bilateral hand or wrist 
condition, or a bilateral ankle condition.  

After service, a VA treatment note in July 2003, shows 
complaints of chronic joint pain in the hands, wrists, right 
elbow and ankle.  Subsequent VA treatment records contained 
complaints of pain in the ankles, back, hands and wrists.  

In statements and at the March 2006 hearing, the Veteran 
reported that after he sprained his ankles in service, the 
pain never went away and his ankles would intermittently 
swell up.  He stated that he avoided any further in-service 
treatment at sick call because he feared he would be 
"recycled."  The Veteran testified that he developed a 
bilateral hand and wrist condition during the performance of 
his in-service duties as a cook, because he was required to 
lift heavy pots.  The Veteran denied treatment for the wrists 
or hands, during or after service.  The Veteran indicated 
that he was uncertain as to whether he was treated in service 
for a back condition, although he thought it might have been 
the case during basic training.  

A May 2005 VA podiatry consultation report noted complaints 
of left ankle pain and swelling  

December 2007 X-rays of the lumbar spine revealed mild 
degenerative disc disease at L5-S1.  

The Veteran was evaluated in May 2008 for bilateral pes 
planus.  X-rays of the feet revealed a small amount of 
atherosclerotic calcification in the posterior aspect of the 
right ankle.  The examiner did not diagnose a bilateral ankle 
disability.

Low Back Disability

The Veteran asserts that his current low back condition is 
the result of an in-service back injury.

On the basis of the service treatment records, low back 
disability, to include degenerative disc disease of the 
lumbar spine, was not affirmatively shown during service and 
service connection is not established under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a).

As the required combination of manifestations sufficient to 
identify a chronic condition, and sufficient observation to 
establish chronicity during service are not adequately 
supported by the service treatment records, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In statements and in testimony, the Veteran stated that he 
has had back pain since service.  After service, a lumbar 
spine condition was first documented by December 2007 VA X-
rays, which revealed mild degenerative disc disease at L5-S1.  

Although the Veteran is competent to describe post-service 
low back pain, it does not necessarily follow that there is a 
relationship between the present low back disability to 
include degenerative disc disease at L5-S1, and the 
continuity of symptomatology demonstrated, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one which a lay person's observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

A lower back disorder, to include degenerative disc disease 
at L5-S1, is a not condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, degenerative disc disease at L5-S1, is not a 
simple medical condition, as the diagnosis requires 
diagnostic testing to identify the disability, which a lay 
person is not qualified to do.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (A layperson is 
competent to identify a simple medical condition, such as a 
broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that: 1) the 
low back condition to include degenerative disc disease at 
L5-S1, was present during service; or 2) a low back condition 
to include degenerative disc disease at L5-S1, was incurred 
in service. 

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Bilateral Hand and Wrist Disability, and Bilateral Ankle 
Disability

Although the service medical records show that in May 1968, 
the Veteran was treated for sprained ankles, the remainder of 
the service treatment records, to include the April 1970 
separation examination report, contained no complaint, 
history, treatment or findings of a bilateral ankle 
condition.  Accordingly, on the basis of the service medical 
records, disabilities of the hands, wrists and ankles were 
not affirmatively shown to be present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As the service medical records lack the documentation of the 
combination of manifestations sufficient to identify any 
disability of the hands, wrists and ankles, and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, starting in 2003, the Veteran complained of 
pain in his hands, wrists and ankles.  The absence of 
documented complaints associated with the shoulders, arms, or 
hands from 1970 to 2003, interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  For this reason, the preponderance of the 
evidence is against the claims of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of pain, which are 
capable of lay observation, under case law, pain, alone, 
without a sufficient factual showing that the pain is derived 
from an in-service injury is not a disability.  Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).

As for whether pain is derived from an in-service injury to 
the ankles or carrying heavy pots, where the question of a 
medical nexus or medical causation is involved, competent 
medical evidence is required to substantiate the claims.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements and as competent evidence to 
substantiate that the current pain of the hands, wrists or 
ankles, is related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

And while the Veteran sprained his ankles in service, this 
alone is not enough to establish service connection, there 
must be evidence that the claimed disability of the ankles, 
is the result of an in-service injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of any 
present disability of the of the hands, wrists or ankles, 
there is no valid claim of service connection for bilateral 
hand and wrist pain, or bilateral ankle pain.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
 

ORDER

Service connection for low back disability is denied.

Service connection for bilateral hand and wrist disability is 
denied.

Service connection for bilateral ankle disability is denied.


REMAND

The Veteran contends that his current neck condition is the 
result of an in-service injury to the cervical spine.  

The Veteran's DD 214 personnel form shows that he served in 
the Republic of Vietnam from May 1969 to April 1970.  

The service treatment records disclose that in February 1970, 
the Veteran complained of neck pain of 3 days duration.  He 
was treated for cervical muscle tension.  

December 2007 X-rays of the cervical spine revealed moderate 
degenerative disc disease at C4-C5, C5-C6, and mild 
degenerative disc disease at C6-C7 with disc space narrowing, 
discogenic endplate changes and osteophytic bony changes.  

In statements and in testimony, the Veteran claimed that he 
was medically evacuated to the Army Hospital at Long Binh, 
where he remained for 2 to 3 weeks.  As hospital records are 
reportedly stored separately by the name of the Army 
hospital, and it does not appear that all appropriate sources 
have been searched to attempt to obtain the in-patient 
clinical records that would have been generated during any 
such hospitalization, the RO should attempt to obtain these 
records. 

Accordingly, the case is REMANDED for the following action:

The RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate source, and attempt to obtain 
the in-patient clinical records for a 
hospitalization the Veteran reported as 
occurring at the Long Binh Army Hospital, 
Vietnam, sometime between May 1969 and 
April 1970.  If necessary, the Veteran 
should first be given an opportunity to 
provide more specific information 
pertaining to his hospitalization before a 
search is undertaken.  If the requested 
records are unavailable, or the search for 
them otherwise yields negative results, 
this must be documented in the claims file 
and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c).

After the development requested is 
completed, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


